Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/492,616 in view of Yano et al PGPUBS Document US 2017/0044029 and also over claims 1-5 of copending Application No. 16/492,947 in view of Yano et al 2016/0233082 (Yano). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and claims of each of ‘616 and ‘029 commonly recite an apparatus for producing conditioned and ultrapure water including structure for injecting a chemical solution containing pH adjuster and redox potential regulator into ultrapure water and a degassing or deaerating device configured to degas the mixture of chemical solution and ultrapure water, and for semiconductor production. The instant claims differ from the claims of ‘616 and ‘947 by requiring a chemical tank to store the mixture of chemical solution, however Yano teaches a system or apparatus for producing ultrapure water for semiconductor production, comprising such chemical .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 2, 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 2, antecedent basis is lacking for “the downstream side”.
	In claims 4 and 5, antecedent basis is lacking for “the pH adjuster” and “the redox potential regulator”, respectively, since claim 1 recites presence of each of pH adjuster and redox potential regulator in the alternative.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ohmi et al patent 6,416, 586 (Ohmi) in view of Yano et al PGPUBS Document US 2016/0233082 (Yano).
 With respect to claims 1 and 4-7, Ohmi discloses an apparatus for producing conditioned water for rinsing semiconductor wafers (column 2, lines 34-41);
 configured to add a pH adjuster (column 2, lines 4-13; column 3, lines 38-53 and column 4, lines 47-51 and , including one of ammonia or hydrochloric or hydrofluoric acid (also see column 5, lines 38- 67) {as in claim 4};
 and also a redox potential regulator, including hydrogen peroxide (also see column 5, lines 38- 67) {as in claim 5}, to ultrapure water;
mixing vessel 8 configured to mix a chemical solution containing the pH regulator and the redox potential regulator added from measuring vessel sources 10 and 11 (figure 1; column 4, lines 15-28);
a chemical injection line configured to inject the chemical solution from the chemical solution mixing vessel into a 3rd process cleaning vessel 3 for mixing with received ultrapure water from process cleaning vessels 1 and 2 to form mixed, ultrapure water (figure 1; and column 5, lines 9-13); and 

The claims differ by requiring the vessel comprising a chemical tank configured to store the chemical solution being injected. Yano teaches an injection system (figures 5-7) for injecting conditioning chemical solution into ultrapure water into which hydrogen peroxide, ammonia and hydrofluoric or hydrochloric acid are mixed in a predetermined ratio for cleaning and processing, or rinsing  of semiconductor wafers [0001, 0003, 0004, 0028-0034, 0178]; and
in which the chemical solution is stored in a chemical storage tank 56 [0179-0181]. 
It would have been obvious to one of ordinary skill in the art of producing and utilizing ultrapure water in semiconductor production, to have incorporated the chemical storage tank of Yano into the apparatus of Ohmi, in order to ensure an adequate supply of ultrapure water having chemical solution, for semiconductor production periods.
The claims also differ by requiring the degassing device, or there being a degassing device located and configured to degas the chemical solution to be injected into the ultrapure water. Yano also teaches such degassing or deaerating device to degas the chemical solution being injected into the ultrapure water, just downstream of pump 57 in means for providing and so as to remove excess dissolved oxygen from being mixed with the chemical solution and with the downstream ultrapure water, so as to minimize adverse effects of such dissolved oxygen including corrosion of substrate wiring which may occur during substrate wafer cleaning [0006, 0164, 0182-0190].

Yano further teaches the degassing device being provided in a chemical injection pipe which provides the chemical solution to the ultrapure water being fed through a water supply pipe, and the chemical injection pipe also comprising a chemical injection pump 57, flow meter 214 and flow metering valves 54 and 55 for claim 2 (figures 5 and 6 and see especially [0183, 0174-0178].
Ohmi further discloses: 
The pH adjustor including one of ammonia or hydrochloric or hydrofluoric acid (also see column 5, lines 38- 67) for claim 4;
the redox potential regulator comprising hydrogen peroxide for claim 5 (column 5, lines 38- 67;
the conditioned water being wash or rinse water for semiconductor wafers ((column 2, lines 34-41) for claim 6; and
a water supply pipe 7 configured to supply the ultrapure water to use place 4 (fourth process cleaning vessel) with the chemical injection line or pipe 8 being connected to the water supply pipe 7 (figure 1).
		ALLOWABLE SUBJECT MATTER



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional prior art cited, is representative of prior art concerning providing of purified ultrapure water for washing and rinsing semiconductor wafers including additional structure for otherwise purifying the water and for testing the water for varying concentration of chemical substances present.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.
	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
05/10/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778